[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                February 9, 2007
                               No. 06-13942                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                    BIA Nos. A79-497-785 & A79-497-788

MONICA ALEJANDRA LADINO-LOPEZ,
HECTOR ARTURO ANZOLA-LADINO,
DANIELLE ALEJANDRA ANZOLA-LADINO,

                                                                      Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (February 9, 2007)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Monica Ladino-Lopez, as lead petitioner for herself, her son, Hector
Anzola-Ladino, and her daughter, Danielle Anzola-Ladino, petitions for review of

the decisions of the Board of Immigration Appeals that affirmed the denials of her

applications for asylum and withholding of removal and denied her motion to

reopen. Ladino-Lopez argues that the BIA erred when it denied her application for

asylum and withholding of removal because she established past persecution, a

well-founded fear of future persecution, and a clear probability of persecution if

returned to Colombia. Ladino-Lopez also argues that the BIA abused its discretion

when it denied her motion to reopen because the evidence she submitted was

material and could not have been presented earlier. We dismiss in part and deny in

part.

        We are without jurisdiction to consider Ladino-Lopez’s arguments with

regard to asylum and withholding of removal. A petition for review must be filed

within thirty days of the date of the final order of removal. 8 U.S.C. § 1252(a)(1),

(b)(1). “[T]he statutory limit for filing a petition for review in an immigration

proceeding is ‘mandatory and jurisdictional.’” Dakane v. U.S. Att’y Gen., 399
F.3d 1269, 1272 n.3 (11th Cir. 2005). A motion to reopen or reconsider filed with

the BIA does not toll the filing deadline. Id. Because Ladino-Lopez did not file

her petition for review until more than thirty days after the final order of removal,

we lack jurisdiction to review that order.

        Ladino-Lopez’s remaining argument that the BIA abused its discretion when
                                             2
it denied her motion to reopen fails. A motion to reopen “shall not be granted

unless it appears to the Board that evidence sought to be offered is material and

was not available and could not have been discovered or presented at the former

hearing.” 8 C.F.R. § 1003.2(c)(1). The basis of Ladino-Lopez’s motion to reopen

was two letters from friends or relatives in Colombia that stated the FARC

continued to ask about the whereabouts of Ladino-Lopez and her family, but the

letters do not constitute new evidence. Although the letters were not available to

Ladino-Lopez at the time of her hearing, Ladino-Lopez stated in her asylum

application and presented evidence at her hearing that the FARC was asking about

her family in her neighborhood. The BIA did not abuse its discretion when it

denied Ladino-Lopez’s motion to reopen.

      Ladino-Lopez’s petition for review is

      DISMISSED IN PART and DENIED IN PART.




                                          3